In the absence of a special contract, the obligation of a carrier of goods is to transport them by the usual and customary route proposed by him to the public, without any unnecessary deviation. Niagara v. Cordes, 21 How. 7,16 L.Ed. 41; Pierce v. Southern Pacific Co., 120 Cal. 156, 47 P. 874, 52 P. 302, 40 L.R.A. 350; Powers v. Davenport, 7 Blackf. (Ind.) 497, 43 Am. Dec. 100; Empire Transportation Co. v. Wallace, 68 Pa. 302, 8 Am. Rep. 178; 5 English Ruling Cases, 273.
Prima facie direct transit to the destination indicated by the bill of lading is intended. 2 British Ruling Cases, 590. "In the absence of specific through routing by the shipper, it is the duty of the carrier to route shipments by the cheapest reasonable route over which lawfully established rates are in force." Foster Lumber Co. v. Atchison, Topeka  Santa Fé Ry. Co., 17 Interst. Com. Com'n Rep. 294.
In accordance with the foregoing rules, it follows that it was the duty of the defendant to have routed the shipment of the plaintiff via the Southern Railway, and to have delivered the car of lumber to the Southern Railway as a connecting carrier at Calera, Ala., and the carriage of the car of lumber via the "All L.  N. Route," as was done in this case, was a breach of duty owing by the defendant to the plaintiff, for which the plaintiff could recover such damages as might have accrued as a proximate consequence of such breach of duty, but in this case it is agreed that the lawful rate over the "All L. N. Route," as fixed and promulgated, published, and posted, was 12 cents per hundredweight, and the statute (Acts of Legislature 1909, p. 210, § 2) prohibits common carriers from carrying freight at a greater or less compensation than is specified in these printed schedules and fixed rates. It is further agreed that the defendant company rendered the service to the plaintiff of transporting its carload of lumber to Selma, Ala., via Flomaton, over which route the legal rate was 12 cents per hundredweight, and that it delivered the lumber safely and within a reasonable time to the consignor.
If the defendant had paid the demands of the plaintiff, it would have been in violation of a penal statute of this state. If this court should enforce a judgment against the defendant for the difference between 9 1/8 cents per hundred weight and 12 cents per hundredweight, it would in effect nullify the rates as fixed by law and the penal statute protecting those rates. In the absence of a legally fixed rate between Talladega Springs and Selma, Ala., regardless of the route over which the car of lumber was transported, we are bound to hold that the trial court did not err in rendering judgment for the defendant.
We find no error in the record, and the judgment is affirmed.
Affirmed.